Sutherland, J.
Is there any rule of this Court requiring a stipulation between attorneys, counsel, &c. to be reduced to, writing 1
Crary. I know of none.
Sutherland, J.
My impression is, that the verbal stipulations between the counsel were binding.
Verbal stipulation between attorneys, &c. of court of errors binding.
Crary. If the suit is reinstated, it should be completely so. The money should be placed imder the control of the Court.
Woodworth, J.
(this morning, Sept. 13th) adverted to the facts as above stated, and concluded^by moving, and the Court thereupon unanimously adopted the following rule :
• Samuel Fitch, respondent, ads. Andrew Chamberlin, Jonathan Morey, Ebenezer Ingersoll, jun. and David Wheedan, appellants,
On reading affidavits and papers accompanying, and hearing the counsel of the parties, ordered, that the default obtained against the respondent, for not answering the petition of appeal filed in this Court, be set aside, with the costs of this application; and, further, that the Register of the Court of Chancery return to this Court the papers, rules, orders and decree relating to th^appeal, which were remitted by this Court, on obtaining the'said default; and that the respondent thereupon answer the,' said appeal—provided, nevertheless, that the preceding order shall not take effect until S. Stevens & S. B. Gibson, Esquires, attorneys for the respondent in the suit at law mentioned in the said affidavits and papers, shall have executed and delivered to the solicitor for the appellants, a stipulation that if the order of the Court of Chancery shall be reversed, on the said appeal, then, and in that case, they will deposit in the Court of Chancery, to the credit of the appellants in this cause, the amount of money received by them from the Sheriff of the county of Washington, on the *246execution issued on the judgment at law, and mentioned m the said affidavits and papers, subject to the disposition of his Honor the Chancellor.